McGrath, O. J.
This is an action under the statute,. against a saloon keeper, by the daughter of one who met. with an accident while intoxicated.
Error is assigned to the court’s instruction that plaintiff was entitled to recover for injury to her feelings, as Well as for the deprivation of her means of support. The; *440act of 1883 gave a right of action to any person “who shall be injured in person or property or means of support/’ but by the act of 1887 the right of action was given to persons injured “in person or property or means of support or otherwise.” This latter provision seems to have been adopted from the act of 1855, as amended in 1871 (Comp. Laws 1871, § 2137), and was construed in Friend v. Dunks, 37 Mich. 25; and it was there held that a recovery might be had for the mortification, shame, and disgrace caused by the intoxication. In the present case, however, the father had been an habitual drunkard for many years prior to the sale complained of; the plaintiff was 11 years of age at the time of the accident; and we do not think that, under the circumstances, the charge to the jury was justified. Johnson v. Schultz, 74 Mich. 75.
The court further instructed the jury that they had a right to take into account the injury which plaintiff may have sustained in her feelings on account of this injury to her father. This was error, JLe injury to the feelings, contemplated by the statute, is the shame, mortification, or disgrace arising from the fact of intoxication; and it does not include, as an element of actual damages, the mental anguish because of the injury received by the person so intoxicated.
The judgment will be reversed, and a new trial ordered.
The other Justices concurred.